DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Status of the Claims
The claims filed 11/17/2021 are under consideration.
Claims 1-5, and 8-11, and 23-30 are pending.
Claims 23-30 are new.




Rejections Withdrawn
The rejection of claims 1-2, 4-5, and 8-11 under 35 U.S.C. 103 as being unpatentable over Dong, US 20120208898 A1 and Sandhu, US 5580494 has been withdrawn in light of Applicant’s amendment.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Dong, US 20120208898 A1 and Sandhu, US 5580494 as applied to claims 1-2 and 4-11 above, and further in view of Hecht, US 20080009430 A1 in light of Applicant’s amendment.
Claim 1 has been amended to include the limitation of a surfactant mixture consisting of (i) a mixture of sulfonated methyl ester compounds containing two or more sulfonated methyl esters of a fatty acid having a chain length of from 14-20 carbon atoms and (ii) a zwitterionic surfactant which is cocamidopropyl betaine.
Dong, relied upon in the withdrawn rejections, suggests compositions comprising a surfactant mixture but teach the surfactant mixture of the compositions including surfactants in addition to sulfonate methyl esters and cocamidopropyl betaine. The additional teachings of Sandhu or Hecht do not cure this deficiency in the teachings of Dong. 
Dependent claims 2-5 and 8-11, and 23-25 require the allowable limitations of claim 1.
With respect to new claims 26-30, claims 26 and 29 being independent, the combined teachings of Dong, Sandhu and Hecht or do not expressly teach compositions including 55% to 95% C16 sulfonated methyl ester and 5% to 45% of C18 sulfonated methyl ester as the only anionic surfactant component of the composition in combination with the other features recited in claims 26 and 29. Additionally, the specification discloses the claimed combination of features results in an improved deposition of conditioning agents on hair which could not have been predicted based on the prior art of record.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim interpretation: 
Claim 1 includes the limitation of a surfactant mixture consisting of (i) a mixture of sulfonated methyl ester compounds containing two or more sulfonated methyl esters of a fatty acid having a chain length of from 14-20 carbon atoms and (ii) a zwitterionic surfactant which is cocamidopropyl betaine. This limitation is interpreted to limit the claimed compositions by excluding additional surfactants. 
Claims 26 and 29 include the limitation of a mixture of anionic surfactants consisting of 55% to 95% C16 sulfonated methyl ester and 5% to 45% of C18 sulfonated methyl ester. This limitation is interpreted to limit the claimed compositions by excluding anionic surfactants beyond those expressly recited. 
Updating the search in view of Applicant’s amendment, the closest prior art appears to be Ryklin, US 20110092405. Ryklin teaches liquid cleansing compositions, e.g., shampoo, for applying to hair (Ryklin, Abstract, 0006). Compositions disclosed include a combination of a methyl sulfonate fatty acid ester mixture, e.g. methyl 2-sulfolauroate with cocamidopropyl betaine (Ryklin, e.g., 0032 and example 4). Compositions may additionally include oils and conditioning agents (Ryklin, e.g., 0036), cationic polymers, e.g., quaternized guar gum (Ryklin, e.g., 0030), and an electrolyte, e.g., sodium chloride (Ryklin, e.g., 0062). However, Ryklin’s surfactant mixture is not limited in manner required by claims 1, 26 and 29 since this surfactant mixture includes surfactants other than those allowed. These additional surfactants include, e.g., disodium 2-sulfolaurate which is the carboxylate corresponding to the methyl ester. See Ryklin, e.g., 0032. There is no suggestion or teaching in Ryklin which would have led one skilled in the art to limit 
In addition, the specification discloses the claimed composition and method results in an improved deposition of conditioning agents on hair which could not have been predicted based on the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 8-11, and 23-30 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                        


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615